DETAILED ACTION
This office action is in response to the communication dated 27 December 2021 concerning application 17/390,747 filed on 30 July 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-25 are pending and under consideration for patentability; claims 1, 4, 5, 10, 12, 14, 16, 17, 22 and 24 have been amended. 

Response to Arguments
Applicant’s arguments dated 27 December 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to further recite that the electrical impulses are transmitted and vagus nerve, in order to treat one or more symptoms of 
Applicant argues that Palermo is concerned with stimulating muscles and nerves associated with sensation and motor control, as opposed to the vagus nerve (p. 8 of the Arguments).  Applicant further states that “those of ordinary skill in the art are well aware that the vagus nerve is not associated with sensation or motor control” (p. 8 of the Arguments).  Applicant concludes that, as a result, there is no motivation to modify Palermo’s system to stimulate the vagus nerve.  The Examiner respectfully disagrees with Applicant’s statement that “the vagus nerve is not associated with sensation or motor control.”  The Examiner respectfully directs Applicant to the following two sources, as evidence for the Examiner’s position that the vagus nerve is associated with sensation and motor control. 
Physiopedia - Vagus Nerve
https://www.physio-pedia.com/Vagus_Nerve, accessed on 11 January 2022
“Sensory: Innervates the skin of the external acoustic meatus and the internal surfaces of the laryngopharynx and larynx. Provides visceral sensation to the heart and abdominal viscera.”
“Special Sensory: Provides taste sensation to the epiglottis and root of the tongue.”
“Motor: Provides motor innervation to the majority of the muscles of the pharynx, soft palate and larynx.”
“The Vagus nerve constantly sends updated sensory information about the state of the body's organs “upstream” to your brain via afferent nerves.”
Wikipedia - Vagus nerve
https://en.wikipedia.org/wiki/Vagus_nerve, accessed on 11 January 2022
“The vagus is the longest nerve of the autonomic nervous system in the human body and comprises sensory and motor fibers.”
“Besides giving some output to various organs, the vagus nerve comprises between 80% and 90% of afferent nerves mostly conveying sensory information about the state of the body's organs to the central nervous system.”
“The vagus nerve supplies motor parasympathetic fibers to all the organs (except the adrenal glands), from the neck down to the second segment of the transverse colon. The vagus also controls a few skeletal muscles…”
Therefore, the Examiner respectfully submits that, as Palermo’s system is directed towards using transcutaneous stimulation for treatment of neurological disorders, specifically including Parkinson’s disease ([0073], [0074], [0079]), the skilled artisan would be motivated to modify Palermo’s system in order to target the vagus nerve, as doing so has known effects on symptoms related to Parkinson’s disease.  
combination of the Palermo and Huston references which suggest these limitations.  The Examiner agrees that Palermo teaches the concept of transcutaneous stimulation of muscles and nerves, but not specifically the vagus nerve.  The Examiner further submits that Palermo teaches these concepts in connection with treatment of neurological conditions such as Parkinson’s disease.  The Examiner also agrees that Huston teaches the general concept of stimulating the vagus nerve with an implantable device.  The Examiner further submits that Huston teaches this concept in connection with treatment of neurological conditions ([0067]: “Alzheimer’s disease…multiple sclerosis, cerebral infarction, cerebral embolism, Guillame-Barre syndrome [sic], neuritis, neuralgia, spinal cord injury…”).  Therefore, the Examiner respectfully submits that, being motivated to apply stimulation to muscles and nerves in order to treat neurological conditions (as taught by both Palermo and Huston), and further to do so transcutaneously (as taught by Palermo), the skilled artisan would have found it obvious to apply Palermo’s method of transcutaneous stimulation specifically to the vagus nerve that is the target of Huston’s stimulation.  Making such a modification would result in the advantageous features of both inventions, as argued by the Examiner.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-8, 12, 14, 16-20, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo et al. (US 2008/0208287 A1) in view of Nicolelis et al. (WO2009/042217).
Regarding claims 1 and 14, Palermo describes a device for treating Parkinson’s disease ([0079], [0143]), the device comprising one or more electrodes having a contact surface configured for contacting an outer skin surface of a patient ([0134]), and a power source coupled to the electrodes ([0135]), wherein the power source is configured to generate one or more electrical impulses and to transmit the electrical impulses to the electrodes ([0135], for example via output connector 114 and cable 118) and transcutaneously through the outer skin surface of the patient at or near a target nerve ([0130] describes the use of a transcranial stimulation device; [0073] - [0074] describe wherein “electrical stimulation” includes nerve activation/stimulation and wherein transcutaneous electrical nerve stimulation may be used to carry out the described methods), wherein the one or more electrical impulses is sufficient to 
Regarding claims 1 and 14, although Palermo describes using the device and method for targeting muscles and nerves associated with neurological conditions ([0130], [0135]), Palermo does not explicitly disclose applying stimulation to the vagus nerve, such that it is the modulation of the vagus nerve that treats the Parkinson’s disease symptom.  However, Nicolelis also describes a device for treating Parkinson’s disease (p. 1:10-12), including using non-invasive stimulation of the vagus nerve to treat one or more symptoms of the Parkinson’s disease (p. 13:3-15).  As Nicolelis also describes systems and methods for treating Parkinson’s disease and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to target the vagus nerve, as described by Nicolelis, when using the device described by Palermo, as doing so advantageously allows the resulting device to better treat neurological conditions like Parkinson’s disease.  
Regarding claim 2, Palermo further describes a housing (figure 1B, housing of electronic control unit 112), wherein the power source is housed within the housing and the electrodes are coupled to the housing ([0130], [0132]). 
Regarding claims 4 and 16, Palermo further describes wherein the one or more electrical impulses is sufficient to modulate activity of the target nerve ([0073] - [0074]) 
Regarding claims 5 and 17, Palermo further describes a signal generator coupled to the power source ([0018] describes the use of “pulse or wave generators”), wherein the signal generator generates the one or more electrical impulses ([0018]), wherein the one or more electrical pulses comprises bursts of pulses (figures 2F-2H, for example), wherein each burst has a frequency of about 5 Hz to about 100 Hz ([0021]: “wherein the individual electrical pulses are generated at a frequency of between 4 Hz and 200 Hz to selectively generate the relative selective production neurotransmitters and modulators”).  Regarding claim 5, Palermo does not explicitly disclose “2 to 20 pulses within each burst.”  The embodiments provided by Palermo include a number of pulses within each burst (figures 2F-2H), though it is not immediately discernable exactly how many pulses are within each burst.  Palermo does, however, describe wherein the stimulation therapy can be varied as necessary in order to best treat the underlying condition ([0124] gives one example of this when stating “preferably, the different burst frequencies are selected so as to selectively generate the production of endorphin, dynorphin, and enkephalin/serotonin during each of the respective sequences, which is believed to have beneficial effects in the treatment of the neurological disorders of the present invention”).  Therefore, the Examiner respectfully submits that Palermo 
Regarding claims 6 and 18, Palermo further describes wherein each burst of pulses comprises a burst period and a constant period (figures 2F-2H), wherein each burst period and constant period together have a combined frequency from about 15 Hz to about 50 Hz (figures 2F-2H and their corresponding descriptions in [0125] - [0127]), and wherein the pulses alternate between a positive voltage and a negative voltage within each of the burst periods ([0098]).
Regarding claims 7 and 19, although Palermo does not explicitly disclose “wherein each pulse has a duration of about 20 to about 1000 microseconds,” Palermo does provide an embodiment which includes a pulse duration range of 30 microseconds to 400 microseconds ([0102]), and Palermo describes multiple ranges for the duration of the individual pulses (for example, 50-70 microseconds in [0170], [0183], [0196]; 200 microseconds in [0395], [0415]; 50-200 microseconds in [0465], [0496]; 50-100 microseconds in [0479], [0528]).  Palermo further describes an overall range of 0.5 microseconds to 10 minutes (claim 86), and an even larger range of 0.5 microseconds 
Regarding claims 8 and 20, Palermo further describes wherein the pulses are not generated by the signal generator during the constant periods (figures 2F-2H). 
Regarding claims 12 and 24, Palermo further describes wherein the outer skin surface is a neck of the patient (claim 1).

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Nicolelis, further in view of DiUbaldi et al. (US 2009/0132018 A1). 
Regarding claim 3, Palermo in view of Nicolelis suggests the device of claim 2, but neither Palermo nor Nicolelis explicitly disclose wherein the one or more electrodes are housed within the housing.  Palermo does, however, describe that “a variety of different transcranial direct current electrical stimulation devices may be used and/or adapted for use in accordance with the present invention” ([0136]), including those “which are generally available in the industry” ([0136]).  DiUbaldi also describes patient 
Regarding claim 15, Palermo in view of Nicolelis suggests the method of claim 14, including wherein the one or more electrical impulses are generated within a housing and transmitted to the one or more electrodes (Palermo: figure 1B; [0130], [0132).  Neither Palermo nor Nicolelis explicitly disclose wherein the one or more electrodes are housed within the housing.  Palermo does, however, describe that “a variety of different transcranial direct current electrical stimulation devices may be used and/or adapted for use in accordance with the present invention” ([0136]), including those “which are generally available in the industry” ([0136]).  DiUbaldi also describes patient treatment devices comprising electrodes configured to transcutaneously stimulate target nerves ([0010], [0027]), including wherein one or more electrodes are housed within a housing (figure 5, [0063]).  As DiUbaldi is also directed towards using transcutaneous electrical stimulation for patient treatment and is in a similar field of endeavor, the Examiner respectfully submits that it would have been obvious to a . 

Claims 9-11 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Nicolelis, further in view of Huston et al. (US 2006/0179703 A1). 
Regarding claims 9 and 21, Palermo in view of Nicolelis suggests the device of claim 1 and the method of claim 14, but neither Palermo nor Nicolelis explicitly disclose wherein the one or more electrical impulses is sufficient to inhibit release of a pro-inflammatory cytokine.  Huston also describes using transcutaneous stimulation to treat inflammation ([0023]), including the use of one or more electrical impulses sufficient to inhibit release of a pro-inflammatory cytokine ([0003], [0010]).  As Huston is also directed towards using electrical stimulation to treat inflammation and is in a similar field of endeavor, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the property of inhibiting release of a pro-inflammatory cytokine, as described by Huston, when using the device described by Palermo and Nicolelis, as doing so advantageously allows the resulting device to target the specific factors and receptors necessary for enhanced treatment of the inflammation associated with Parkinson’s disease. 

Regarding claims 11 and 23, Huston further describes wherein the one or more electrical impulses is sufficient to enhance an anti-inflammatory competence of a cytokine in the patient (please see Examples 1 and 2 as described in [0081] - [0087]). 

Claims 13 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Nicolelis, further in view of Lozano et al. (US 2007/0067002).  
Regarding claims 13 and 25, Palermo in view of Nicolelis suggests the device of claim 1 and the method of claim 14, but neither Palermo nor Nicolelis explicitly disclose wherein the one or more electrical impulses are sufficient to increase levels of at least one neurotrophic factor in a brain of the patient.  Lozano also describes a device for treating Parkinson’s disease ([0005]), including the use of electrical impulses sufficient to increase levels of at least one neurotrophic factor in a brain of the patient ([0014] - [0015]).  As Lozano is also directed towards treating Parkinson’s disease and is in a similar field of endeavor, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the property of targeting brain neurotrophic factors, as described by Lozano, when using the device described by Palermo and Nicolelis, as doing so advantageously allows the resulting device to target the specific factors and receptors necessary for enhanced treatment of Parkinson’s disease. 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792